Per Curiam.

As both parties were present, and no' objection w-as made to the witnesses, we shall intend that they were sworn. If they were not sworn, it may be, that the parties agreed to admit their testimony without oath.’ The evidence to show that the receipt was conditional, was admissible. The parties joined issue upoii that fact, without raising any objection; and a receipt; may be explained by parol, (a)
Judgment affirmed.

 Sse Jenner v. Joliff, 9 John. Rep. 361. Trisler v. Williamson, 4 Har. and M’llen. 219. O'Neale v. Lodge, 3 Har. and M'Hen. 433. Proof of a sale of goods or payment of money may be made by parol, though-there be a receipt without accounting for its absence ; for parol proof is of as high a nature as the receipt. Southwick v. Hayden, 7 Cowen, 334.